Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 1/22/21.
The IDS, filed 1/22/21, has been considered.
Claim 11 has been canceled.  Claims 1-10 and 12-24 remain pending.
Response to Amendment/Arguments
Applicant has amended the claims to include allowable subject indicated in the previous office action.  The pending claims are now allowable for reasons indicated previously.
Allowable Subject Matter
Claims 1-10 and 12-24 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAN NGUYEN/Primary Examiner, Art Unit 2138